NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance
                          with Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted September 20, 2007*
                            Decided September 24, 2007

                                       Before

                Hon. ILANA DIAMOND ROVNER, Circuit Judge

                Hon. DIANE P. WOOD, Circuit Judge

                Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 07-1491

BOBBIE SELLERS,                               Appeal from the United States
    Plaintiff-Appellant,                      District Court for the Northern District
                                              of Indiana, Fort Wayne Division
      v.
                                              No. 1:07-CV-024 JM
MITCH DANIELS, et al.,
    Defendants-Appellees.                     James T. Moody,
                                              Judge.

                                     ORDER

      States are required, under 42 U.S.C. § 654(31), to notify the United States
Department of State when a person is over $2,500 in arrears on child support
payments, and the Department of State must deny a passport to anyone who has
been reported for such an arrearage. 42 U.S.C. § 652(k)(2); 22 C.F.R. § 51.70(a)(8).
Indiana duly reported Bobbie Sellers for his substantial child support arrearage;

      *
        The appellees notified this court that they were never served with process in
the district court and would not be filing a brief or otherwise participating in this
appeal. After examining the appellant’s brief and the record, we have concluded
that oral argument is unnecessary. The appeal is submitted on the appellant’s brief
and the record. Fed. R. App. P. 34(a)(2).
No. 07-1491                                                                      Page 2

Sellers was denied a passport, which caused him to miss an overseas trip he had
planned. He soon was able to obtain a passport (his arrearage had gone down) and
paid to reschedule his trip. He sued in state court over the money he had paid to
reschedule his trip, but he lost. He then sued the state judge and other new
defendants in federal court. He lost on summary judgment, and this court
dismissed his appeal for failure to prosecute.

      Undeterred, Sellers filed the present suit against Indiana’s attorney general
and an assistant attorney general, who defended the state in Sellers’s state suit, the
governor, of whose involvement Sellers provides no information, and the district
judge and magistrate judge from his first federal suit, claiming that they conspired
to deprive him of his right to a trial because he is black. Sellers proceeded in forma
pauperis, and the district court dismissed the suit for his failure to state a claim on
which relief can be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

        We agree that Sellers’s attempt at yet another collateral attack on his state-
court loss is frivolous. A complaint must plead “enough facts to state a claim to
relief that is plausible on its face,” Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955, 1974
(2007). For a conspiracy claim it is “wholly uninformative” merely to allege a
conspiracy; a plaintiff must therefore plead the parties, general purpose, and
approximate dates of the conspiracy to give the defendant notice of the claim.
Loubser v. Thacker, 440 F.3d 439, 442-43 (7th Cir.), cert. denied, 126 S. Ct. 2944
(2006). Those details allow the district court to “determine at the outset of the
litigation, before costly discovery is undertaken, whether the plaintiff has any
tenable theory or basis of suit,” and a “bare allegation” of conspiracy is thus
insufficient under Federal Rule of Civil Procedure 8(a). Ryan v. Mary Immaculate
Queen Ctr., 188 F.3d 857, 860 (7th Cir. 1999). Here, Sellers has not even suggested
how the attorneys general who defended the state in the state case, the judges in
the federal case, and the governor, who was not involved in either, possibly could
have conspired with each other to deprive him of his rights. Accordingly, we
AFFIRM the district court’s dismissal of Sellers’s complaint and DENY his pending
motions to (1) set this appeal for further briefing and oral argument; and (2) enter
default judgment against the appellees or set the case for trial.

      Further, Sellers is ordered to show cause why he should not be fined or
otherwise sanctioned for filing the present frivolous appeal. His response is due
within 14 days of the date of this order.